Citation Nr: 1211393	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  11-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  .


FINDING OF FACT

The medical evidence of record shows Level III hearing acuity in the right ear, and Level VII hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA received the Veteran's claim of entitlement to an increased evaluation for hearing loss in March 2010.  The RO provided adequate notice in a letter sent to the Veteran in April 2010.  Specifically, the RO's April 2010 letter informed the Veteran of what evidence was required to substantiate his claim for an increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  The April 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a medical examination to determine the current severity of his bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  The Board finds the November 2011 VA audiological evaluation adequate for evaluation purposes.  The VA examiner discussed the history of the Veteran's service-connected hearing loss, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In the November 2011 VA examination report, the VA examiner indicated the functional aspects of the Veteran's service-connected bilateral hearing loss.  In addition, the Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.  Thus, the Board finds the examination conducted in this matter to be sufficient to determine the severity of the Veteran's bilateral hearing loss.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

VA treatment records dated in October 2009 and April 2011, document that the Veteran has hearing aids.  Although these records address the Veteran's hearing loss, the treatment records do not contain enough specificity for applying the Rating Schedule criteria for evaluating bilateral hearing loss.  

On the VA audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
75
80
75
LEFT
35
70
80
80
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 68.75 decibels in the right ear, and 78.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 64 percent in the left ear.  The examiner noted that right ear hearing acuity was within normal limits at 250 Hertz, with a mild to profound sensorineural hearing loss from 500 Hertz to 8000 Hertz, with good speech discrimination.  Hearing acuity was within normal limits in the left ear at 250 Hertz, with a mild to severe sensorineural hearing loss from 500 Hertz to 8000 Hertz, with poor speech discrimination.  The examiner stated that the Veteran's hearing disability had no effects on his usual daily activities but had a significant effect on his occupation; the impact on his occupation was hearing difficulty.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service- connected defective hearing.  The November 2011 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by Level III hearing acuity in the right ear and Level VII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 20 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

However, in certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each the four specified frequencies of 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration. Each ear is evaluated separately.  Id.  

The Veteran's right ear hearing loss does not qualify for an exceptional pattern of hearing impairment.  However, the Veteran's left ear hearing loss qualifies as an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86.  However, using Table VI or Table VI(a), results in Level VII hearing acuity in the left ear, and therefore, a 20 percent evaluation, but no more, for bilateral hearing impairment is warranted.  See 38 C.F.R. §§ 4.85, 4.86, Table VII, Diagnostic Code 6100. 

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (noting that the Rating Schedule "will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture with respect to his service-connected bilateral hearing loss is not so unusual or exceptional in nature as to render either his 20 percent schedular rating for hearing loss inadequate.  Although the VA examiner in November 2011 stated that the Veteran's hearing disability had a significant effect on his occupation, with the impact on his occupation being hearing difficulty, the Board notes that the Veteran is 81 years old, and not employed.  Moreover, the Veteran's hearing impairment was evaluated pursuant to 38 C.F.R. § 4.86, the criteria of which specifically contemplates exceptional patterns of hearing impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's hearing loss is congruent with the disability picture represented by the current 20 percent disability rating.  Based on audiological testing, the Veteran's hearing loss was manifested by no more than Level III hearing acuity in the right ear and Level VII hearing acuity in the left ear.  Thus, the criteria for a 20 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996); see also Lendenmann, 3 Vet. App. at 349; Massey, 7 Vet. App. at 208. 

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected bilateral hearing loss at any time during the appeal period, the benefit of the doubt rule is not applicable, and the claim for a rating in excess thereof is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has never contended, nor does the record reasonably raise the question, that his service-connected bilateral hearing loss renders him unemployable.  Therefore, entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised in this case.  


ORDER

An increased evaluation for bilateral hearing loss, currently evaluated as 20 percent disabling, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


